Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FINANCIAL REPORT FOR THE FOURTH QUARTER AND YEAR ENDED MARCH 31, 2007 0 3 1. Highlights 0 6 2. Introduction 0 6 3. About CAE 0 6 3.1 Who we are 0 7 3.2 Our vision 0 7 3.3 Our strategy and key performance drivers 10 3.4 Capability to execute strategy and deliver results 10 3.5 Our operations 13 3.6 Foreign exchange 14 3.7 Non-GAAPand other financial measures 15 4. Consolidated results 16 4.1 Results of our operations  fourth quarter of fiscal 2007 17 4.2 Results of our operations  fiscal 2007 18 4.3 Results of our operations  fiscal 2006 vs fiscal 2005 19 4.4 Earnings excluding non-recurring items 21 4.5 Government cost-sharing 22 4.6 Consolidated orders and backlog 22 5. Results by segment 23 5.1 Civil segments 26 5.2 Military segments 28 6. Consolidated cash movements and liquidity 28 6.1 Consolidated cash movements 29 6.2 Sources of liquidity 29 6.3 Contractual obligations 30 7. Consolidated financial position 30 7.1 Consolidated capital employed 31 7.2 Variable interest entities 32 7.3 Off balance sheet arrangements 33 7.4 Financial instruments 33 8. Acquisitions, business combinations and divestitures 33 8.1 Acquisitions and joint ventures 35 8.2 Discontinued operations and assets held for sale 36 9. Business risk and uncertainty 39 10. Changes in accounting standards 39 10.1 Significant changes in accounting standards  fiscal 2005 to 2007 40 10.2 Future changes in accounting standards 41 10.3 Critical accounting estimates 44 11. Subsequent events 45 12. Controls and procedures 45 12.1 Evaluation of disclosure controls and procedures 45 12.2 Internal control over financial reporting 45 13. Oversight role of Audit Committee and Board of Directors 45 14. Additional information 45 15. Selected financial information 2 | CAE 2 MANAGEMENTS DISCUSSION AND ANALYSIS May 31, 2007, for the fourth quarter and the year ended March 31, 2007 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2007 Higher revenue over last quarter and year over year Consolidated revenue was $337.3 million this quarter, $6.1 million higher than last quarter and $53.0 million higher than the same quarter last year. Higher earnings, net earnings and earnings per share year over year Earnings from continuing operations were $35.1 million (or $0.14 per share) this quarter, compared to $29.7 million (or $0.12 per share) last quarter, and $14.6 million (or $0.06 per share) in the fourth quarter of last year. These numbers excluding non-recurring items 1 were $35.1 million (or $0.14 per share) this quarter, $32.0 million (or $0.13 per share) last quarter and $23.0 million (or $0.09 per share) in the fourth quarter of last year. Positive free cash flow 2 at $52.8 million Net cash from continuing operations was $92.2 million this quarter, compared to $76.0 million last quarter and $67.5 million in the fourth quarter of last year. Capital expenditures were $33.8 million this quarter, compared to $42.7 million last quarter and $42.3 million in the fourth quarter of last year. FISCAL 2007 Higher revenue year over year  Consolidated revenue was $1,250.7 million this year, $143.5 million or 13% higher than last year. Higher earnings, net earnings and earnings per share Earnings from continuing operations were $129.1 million (or $0.51 per share) this year, compared to $69.6 million (or $0.28 per share) last year. These numbers, excluding non-recurring items, were $129.3 million (or $0.51 per share) this year, compared to $85.5 million (or $0.35 per share) last year. Positive free cash flow at $93.6 million Net cash from continuing operations was $239.3 million this year, compared to $225.9 million last year. Capital expenditures were $158.1 million this year, compared to $130.1 million last year. Capital employed 3 is higher in support of growth initiatives Capital employed increased by 12% or $100.5 million this year, ending at $962.9 million. Non-cash working capital 4 decreased by $37.4 million in fiscal 2007, ending at negative $111.9 million. Net debt 5 decreased by $57.2 million this year, ending at $133.0 million. ORDERS Total order intake was $1,455.2 million, up 17% over last year. Total backlog 6 was $2,774.6 million as at March 31, 2007, 13% higher than last year. Civil segments Simulation Products/Civil won over $400 million of orders including 34 full-flight simulators (FFSs) A320 FFSs One to Air Deccan One to Clark Institute Three to Flight Simulation Company One to Lufthansa Flight Training One to Shanghai Eastern Flight Training 1 Non-G AAP measure (see Section 3.7) . 2 Non-G AAP measure (see Section 3.7) . 3 Non-G AAP measure (see Section 3.7) . 4 Non-G AAP measure (see Section 3.7) . 5 Non-G AAP measure (see Section 3.7) . 6 Non-G AAP measure (see Section 3.7) . CAE 2| 3 A320 FFS-5200  One to Lufthansa A330/340 FFSs One to Jet Airways One to Air China B737 FFSs Four to Flight Simulation Company One to KLM One to Ryanair One to Air China One to Continental Airlines B737 FFS-5200  Five to Ryanair B777 FFSs One to Air Canada One to Cathay Pacific One to Jet Airways Two to an undisclosed customer B787 FFSs One to China Eastern Two to Qantas Other One B747 FFS to United Parcel Service One ATR 72-500 FFS to Air Deccan One EMB-170 FFS to Flight Training Finance Training & Services/Civil awarded over $450 million in contracts Signed over 50 new business aviation training contracts with many Fortune 1000 companies, government entities and the U.S. Navy. Signed over 20 new commercial and regional aviation training contracts with airlines around the world. Renewed a number of existing contracts. Launched CAE Global Academy, a new training alliance designed to address the global shortage of pilots. CAE Global Academy now has six schools located in Europe, Malaysia, the U.S. and Canada. Extended a four-year training contract with Flight Options, valued at approximately $33 million. We will continue to be the exclusive provider of all Flight Options pilot training through 2010. Signed a series of contracts valued at more than $10 million for pilot training for new customers at the Dubai training centre. Military segments Simulation Products/Military won orders for more than $400 million for new training systems and upgrades Simulators and upgrades Various C130J simulator upgrades for the USAF. One AW139 helicopter flight simulator for AgustaWestland. Design and development of various upgrades for the German Air Forces Tornado simulators. One EH101 full crew mission simulator (FCMS) for the Italian Navy. Design and development of various upgrades for the United States Special Operations MH-47 and MH-60 full mission simulators (FMS) under the ASTARS program. Design and development of an upgrade to the British Navys CAE-built Lynx MK8 full mission simulator. Trainers and upgrades and training devices One C130J fuselage trainer (FuT) for the United States Air Force (USAF). Part Task Trainer (PTT) for EADS CASAs multi-role tanker transport aircraft to be used by the Royal Australian Air Force. One MH-60R and one SH-60B tactical operational flight trainer (TOFT) for the U.S. Navy. One E-6B operational flight trainer (OFT) to be used by the U.S. Navy. 36 warrior gunnery turret trainers for the British Army. One P-3C operational tactics trainer (OTT) for the German Navy. One UH-145 cockpit procedural trainer (CPT) for the United States Army. One NH90 virtual maintenance trainer (VMT) for the German Air Force. One Lynx crew procedures trainer (LCPT) for the U.K. Royal Navy. 4 | CAE 2 A range of upgrades on the CAE-built U.K. Royal Navys EH101 Merlin Training System. An upgrade to the British Armys Artillery Fire Control Trainers. Design and development of upgrades and new training devices for the U.S. Air Force C-130 Avionics Modernization Program (AMP). Design and development of two EC 135 flight training devices (FTDs) for use at Eurocopter training center in Germany and the United States. Other Tornado visual system integration for the German Air Force. Design and development of an upgrade for the British Armys Warrior Operational Platform Vehicle (OPV). Training & Services/Military awarded contracts for $175 million One-year contract to continue providing avionic software upgrades, integrated logistics support and data management services for the Canadian Forces CF-18 aircraft. Four-and-a-half year contract to provide on-site maintenance and support services for the U.K. Royal Air Forces C-130J training systems at RAF Lyneham. Maintenance and support services for the U.K. Royal Navys EH101 Merlin Training System. Logistic support services for the British Armys warrior gunnery turret trainers. Training and maintenance support services for the United States Air Force C-130J, C-130E/H, and Predator Remote Operated Aircraft (ROA) programs. Renewal of a yearly maintenance service contract for various German bases. Engineering development services to support a range of new homeland security initiatives across Canada. Engineering support services for the U.S. Marine Corps AV-8B and KC-130 training devices in Cherry Point, North Carolina and Yuma, Arizona. Professional engineering and project management services to Canadas Department of National Defence (DND) under the Technical Investigation and Engineering Services (TIES) program. Renewal of a range of support services for all German Armed Forces flight simulators, including Eurofighter, Tornado and P-3C Orion training devices, as well as helicopter simulators located at the German Army Aviation School at Bueckeburg. PRODUCTS We launched a breakthrough product, the CAE 5000 Series full-flight simulator. This new product addresses training requirements for high-volume commercial narrow-body aircraft such as the B737 and the A320, as well as the business jet market including the emerging very light jets (VLJs). The new CAE 5000 Series is a complementary product between the CAE Simfinity® line of training devices and CAEs existing, customized Level D simulator, which has also been enhanced and upgraded with the latest technologies and is now called the CAE 7000 Series. RESTRUCTURING ACTIVITIES ANNOUNCED IN FEBRUARY 2005 We completed the rationalization of our Montreal footprint. This quarter marked the end of the restructuring activities for TS/C, which included: relocating a total of 22 FFSs and retiring or selling five FFSs. We relocated or finished relocating 15 FFSs in fiscal 2007 (including seven in the fourth quarter) with one remaining FFS to be relocated in fiscal 2008, the costs of which will be absorbed in our continuing operations results. closing training centres in six locations. Only the Alcala centre, Maastricht flight school and Dallas facility were closed in fiscal 2007. streamlining the organization by reducing layers of management. On March 14, 2007, CAE and Iberia Airlines officially opened the new wing of the CAE Aviation Training Centre in Madrid, giving customers access to 11 full-flight simulators (FFSs). We implemented the first phase of our new enterprise resource planning (ERP) system this year in seven of the countries where TS/C operates training centres. We introduced a number of operational initiatives to improve our processes and increase operational efficiencies as part of TS/Cs Six Sigma initiative. ACQUISITIONS AND JOINT VENTURES Acquired KESEM International Pty Ltd., an Australian simulation and modelling company, on December 22, 2006. Formalized the Emirates-CAE Flight Training Center (ECFT) by creating a joint venture company. Announced our intention in February 2007 to acquire all of the issued and outstanding shares of Engenuity Technologies Inc. (Engenuity). Following a special meeting of Engenuity shareholders on May 25, 2007, Engenuity merged with CAEs subsidiary 4341392 Canada Inc. Signed an agreement in April (after the end of the fiscal 2007) with Parallax Capital Partners, LLC and others to acquire MultiGen-Paradigm Inc. The acquisition was completed in May 2007. CAE 2| 5 2. INTRODUCTION In this report, we, us, our, CAE and company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: This year and mean the fiscal year ending March 31, 2007. Last year, prior year and a year ago mean the fiscal year ended March 31, 2006. Dollar amounts are in Canadian dollars. This report was prepared as of May 31, 2007, and includes our managements discussion and analysis (MD&A), financial statements and notes for the year and the three-month period ended March 31, 2007. We have written it to help you understand our business, performance and financial condition for fiscal 2007. The MD&A provides you with a view of CAE as seen through the eyes of management and helps you understand the company from a variety of perspectives: Our vision, our strategy and key performance drivers Business risk and uncertainty Foreign exchange Financial measures Acquisitions, business combinations and divestitures Controls and procedures The oversight role of the Audit Committee and Board of Directors. Except as otherwise indicated, all financial information has been reported according to Canadian generally accepted accounting principles (GAAP). For additional information, please refer to our annual consolidated financial statements for this fiscal year, which you will find in this annual report for the year ended March 31, 2007. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our markets, future financial performance, business strategy, plans, goals and objectives. Forward-looking statements normally contain words like believe, expect, anticipate, intend, continue, estimate, may, will, should and similar expressions. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared. Our actual results could be substantially different because of the risks and uncertainties associated with our business, or because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties associated with our business in Business risk and uncertainty in this MD&A. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. 3. ABOUT CAE WHO WE ARE CAE is a world leader in providing simulation and modelling technologies and integrated training services to the civil aviation industry and defence forces around the globe. We design, manufacture and supply simulation equipment and provide training and services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations, and a global network of training centres for pilots, and in some instances, cabin crew and maintenance workers. Our full-flight simulators (FFSs) replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. Founded in 1947 and headquartered in Montreal, CAE has built an excellent reputation and long-standing customer relationships based on 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. More than 5,000 employees work in production and training facilities in 19 countries around the world. Approximately 90% of CAEs annual revenues come from worldwide exports and international activities. 6| CAE 2 CAEs common shares are listed on the following exchanges: Toronto Stock Exchange, under the symbol CAE . New York Stock Exchange, under the symbol CGT . 3.2 OUR VISION Our vision is to be a world leader in modelling, simulation and technical training to enhance safety and to lower risk and costs in complex environments. We are ranked number one or two in most of our core businesses, but competition is intense and maintaining our technological leadership and cost effectiveness is key to continued success. We have been successful at changing the way we do business, strengthening our financial position and building a solid foundation for creating shareholder value in the future. Our focus continues to be to position CAE for growth and to move ahead in achieving our vision. 3.3 OUR STRATEGY AND KEY PERFORMANCE DRIVERS Our strategy We have transformed ourselves over the past few years, evolving from a supplier of equipment to a provider of integrated training solutions. When our President and Chief Executive Officer joined CAE in August 2004, he launched an in-depth strategic review of our markets, customers and other stakeholders as well as our own internal resources and capabilities. As a result, we refined our strategic direction by focusing on a wide range of simulation and training products and services for two core markets  civil and military  and selling the Marine Controls division. We also focused on achieving operational synergies, protecting our technological leadership and restoring financial health to ensure our stability and long-term growth. To achieve this, our 2007 priorities included: Complete the remaining elements of our restructuring plan. Continue to strengthen relationships with customers and original equipment manufacturers. Continue to improve our financial performance. Continue to re-engage our employees around the world. Maintain our technological leadership. Target growth in our core markets. Complete the remaining elements of our restructuring plan In February 2005, we announced a formal restructuring plan to achieve our strategy, to leverage our core capabilities and to institute a platform for sustainable, profitable business. The plan focused on six key areas: Consolidating development and production activities such as engineering, program management and global procurement functions which existed in various business units and resulted in duplication of effort. Improving initiatives to standardize processes and focus the manufacturing process around our products. Rationalizing the civil training centre footprint by consolidating training centres to eliminate duplication and relocate a number of FFSs to maximize yield. Optimizing the work force, streamlining the management structure and re-engaging employees. Implementing an enterprise resource planning (ERP) system to improve transparency, accountability and information flow. Introducing other measures to improve the nature and focus of our operations. We spent the last two years implementing this plan. While some activities started towards the end of fiscal 2005, fiscal 2006 was a transition year as we revised our business processes and cost structure. We completed the final elements of the restructuring plan in fiscal 2007 by: Reviewing our product and services portfolio to deliver solutions to better meet customers needs. Developing innovative processes that expand our capabilities and technology into new markets. Re-engineering business processes related to the implementation of the ERP system. Relocating a total of 15 FFSs. Closing three locations. Implementing an ERP system in seven of the countries where TS/C operates. Continue to strengthen relationships with customers and original equipment manufacturers Paramount to CAEs success is ensuring that we develop products and services that help ensure the success and satisfaction of our customers. CAE is focused on listening closely to customers so we can develop innovative solutions designed to enhance safety and efficiency. CAE has established a Customer Advisory Board C AB) and Technical Advisory Board (TAB) specifically to solicit candid feedback and input from our customer base. The CAB and TAB help shape CAEs product and service offerings, and provide valuable insight for future technology developments. For example, both the CAB and TAB had significant input on the development of the new CAE 5000 Series full-flight simulator. CAE 2| 7 Also, one of our strategic priorities is to develop a competitive training service that is cost effective and increases revenue per simulator and the proportion of training services ( wet training ) versus selling leased time on training devices ( dry training ) in our global network of training centres. We are pursuing a number of initiatives to help meet the growing demand for trained pilots including: Pilot provisioning, our turnkey service that includes recruiting, screening, selection and training to convert experienced pilots CAE Global Academy, our new training alliance for pilot candidates launched in the second quarter. We signed a total of six schools during fiscal 2007, and we can now train over 1,000 cadets per year. This year we announced a training joint venture with Embraer for crews of the new Phenom 100 Very Light Jet (VLJ) and Phenom 300 Light Jet (LJ). We are continuing to strengthen relationships and partnerships with original equipment manufacturers. For example, EADS CASA selected CAE as its preferred training systems provider for the C-295 aircraft, and we are currently developing C-295 simulators for the EADS CASA training centre in Spain and the Brazilian Air Force. We are also working with EADS CASA to support other C-295 aircraft programs around the world. Boeing selected CAE to provide the training systems for the U.S. Air Forces C-130 Avionics Modernization Program, and Boeing also recognized CAE with its Outstanding Supplier Award for outstanding responsiveness and support during development of new business opportunities. Continue to improve our financial performance We are showing earnings growth, positive steady free cashflow and reduction in net debt. We also reduced the manufacturing costs for simulation equipment we sell to third parties and install in our global network of training centres. We also reduced the cycle time for manufacturing and producing products in modules to help lower costs. Continue to re-engage our employees around the world We benefit from an employee base that is diversified, well educated and experienced. We must also have an employee base that is highly engaged. Our commitment to communicate clearly and on a timely basis and to share ideas across levels and functions is critical to this effort. We have a number of initiatives in place to foster employee engagement around the world, including our Employee engagement survey , forums with the CEO and Group Presidents, focus groups and our new employee recognition program, which was initially piloted among 1,200 engineers and scientists in our Montreal office. Our 2007 Employee engagement survey revealed that almost 90% of our employees believe in the value of our products and services. We had a 30% improvement from our 2005 survey, and our results were higher than average for global companies. Maintain our technological leadership We continue to invest in new and innovative technologies. Project Phoenix is the $630 million R&D initiative we launched in fiscal 2006 to improve leading-edge technologies and develop new applications that reinforce our industry position as a world leader in simulation, modelling and services. We consulted with customers to develop innovative products and service solutions that enhance their operational efficiencies and mitigate operational risks. We made key acquisitions, expanding our modelling and simulation capabilities and R&D efforts in key markets: Fiscal 2007  KESEM International Pty Ltd. (KESEM). Early fiscal 2008 Engenuity Technologies. MultiGen-Paradigm, Inc. We also launched the CAE 5000 Series full-flight simulator, a breakthrough product designed to meet training requirements for high-volume commercial narrow-body aircraft, such as the B737 and the A320, and the emerging VLJs in the business jet market. The 5000 Series expands our portfolio of simulation and training solutions, which is already the most comprehensive offering in the industry. We developed the new simulator based on input from customers, our technical advisory boards, our own training instructors and strong and effective coordination with regulatory agencies worldwide. 8 | CAE 2 Target growth in our core markets There are four elements to our growth initiatives: Focusing our civil business on high growth markets such as Asia and the Middle East. Increasing the presence of our military segments in the U.S. market. Expanding vertically within the aerospace and defence industry into other products and services that require our technological expertise in modelling and simulation. Expanding horizontally by leveraging our expertise in modelling and simulation to pursue opportunities in non-traditional areas, such as homeland defence. We have emerged from our restructuring as a company that is well diversified between products and services and between the civil and military markets. We are now more oriented towards services and technology, and we have a solid financial base and a balanced business. These are key strengths that we plan to sustain and build on as we position ourselves for growth. Key performance drivers We have defined 10 key attributes that give us a competitive advantage and drive our performance. Technological leadership We pride ourselves on our technological leadership. Pilots around the world view our simulation as the closest thing to the true experience of flight. CAE has consistently led the evolution of flight training and simulation systems technology with a number of industry firsts. We have simulated the entire range of large civil aircraft, a large number of the leading regional and business aircraft and a number of civil helicopters. We are an industry leader in providing simulation and training solutions for fixed-wing transport aircraft and helicopter platforms for the military. We also have extensive knowledge, experience and credibility in designing and developing simulators for prototype aircraft of major aircraft manufacturers. Product design and reliability We design our simulators so customers can easily upgrade them, giving them more flexibility and opportunity as products change or new air-worthiness regulations are introduced. Our simulators are typically rated among the highest in the industry for reliability. This is a key benefit because simulators operate in high-duty cycles of up to 20 hours a day. Long-term customer relationships Because of our focus on quality of service and our ability to consistently meet or exceed our customers standards, we have had many long-term relationships with major airlines and ministries of defence around the world  some even spanning decades. Large and diversified fleet of FFSs We operate a fleet of over 110 FFSs to meet the wide range of operational requirements of our customers. Our fleet includes FFSs for various types of aircraft from major manufacturers including commercial jets, business jets and military helicopters. Leveraging synergies between our products and services Our broad array of flight training products allows us to tailor solutions to each customers specific requirements, which makes us unique. Our segments work closely together because the sales of training equipment and related services are often part of the same program. Customer support We maintain a strong focus on after-sales support, which is often critical in winning additional sales contracts. Global coverage We have operations in 19 countries on five continents. This broad geographic coverage allows us to respond quickly and cost effectively to customer needs and new business opportunities while respecting the regulations and customs of the local market. Training methodology We revolutionized the way aviation training is performed when we introduced our Simfinity ® -based training solutions and courseware. We achieved wide distribution by installing the high-fidelity simulation software in our FFSs and leveraging this into training devices and solutions that are used throughout the training cycle. This effectively brings the virtual aircraft cockpit into the classroom at the earliest stages of ground school training, making it a more effective and efficient training experience overall. Because our Simfinity ® devices are part of a suite of fully integrated training solutions, customers can use these devices to perform any updates and upgrades. CAE 2| 9 Capacity to control costs We continue to focus on becoming more efficient while lowering costs. Successfully controlling costs depends on our ability to obtain the data, equipment, consumables and other supplies that are required to carry out our operations at competitive prices. Our Global Strategic Sourcing group is focusing on improving long-term cost control and sourcing strategies with our major suppliers. They are sharing this knowledge globally across our business and implementing best practices in procurement. They are also analyzing costs to source supplies at the lowest cost over the life of a FFS, and this may lead to developing long-term alliances with some of our suppliers to ensure there is always an adequate supply of materials. Innovation for the future Innovation has always been at the heart of our business and success over our 60-year history. It is key to helping chart our future success. A core group of people have been exploring different opportunities to build on our key strengths and tap new, emerging and adjacent markets to invest in during the year. Opportunities that build on our technology, leverage customer intimacy and capitalize on our knowledge of training and the development of course curriculum are the main focus. We are also exploring other areas such as medical simulation, transportation and others, where our existing capabilities can help other markets mitigate risks, guide decision-making and create operational efficiencies. 3.4 CAPABILITY TO EXECUTE STRATEGY AND DELIVER RESULTS Our resources and processes ensure we can carry out our strategy and deliver results. We have two other attributes that are critical to our success: Our financial position At March 31, 2007, our net debt was $133.0 million, representing a net debt to market capitalization ratio of less than 5%. With our strong balance sheet, available credit and the cash we are able to generate from operations, we have adequate funding in place or available to sustain our current development projects. See section 7, Consolidated financial position for a more detailed discussion. A skilled workforce and experienced management team At the end of fiscal 2007, we had more than 5,000 employees. The skills of our workforce have a significant impact on the efficiency and effectiveness of our operations. While competition for well-trained and skilled employees is high, we have been successful at attracting and retaining people because of our quality reputation as an industry leader and our commitment to providing an engaging and challenging work environment and by offering competitive compensation. We also have an experienced management team with a proven track record in the aerospace industry. Strong leadership and governance are critical to the successful implementation of our corporate strategy. We are focusing on leadership development of key executives and members of senior management. 3.5 OUR OPERATIONS CAE serves two markets globally: The civil market includes aircraft manufacturers, major commercial airlines, regional airlines, business aircraft operators, helicopter operators, training centres and pilot provisioning. The military market includes defence forces worldwide. We manage our operations and report our results in four segments, one for products and one for services, for each market. Each segment is a significant contributor to our overall results. CIVIL MARKET Simulation Products/Civil (SP/C) Designs, manufactures and supplies civil flight simulation training devices and visual systems Our SP/C segment is the world leader in civil flight simulation. We design and manufacture more civil FFSs and visual systems for major and regional carriers, third-party training centres, and original equipment manufacturers than any other company. We have a wealth of experience in developing prototype simulators for new types of aircraft, including over 20 models in the past and, more recently, the Airbus A380 and Dassault 7X. We also offer a full range of support services including sales of spare parts, simulator updates and simulator relocations. Training & Services/Civil (TS/C) Provides business and commercial aviation training for all flight and ground personnel and all associated services Our TS/C segment is the second largest provider of civil aviation training services in the world, and serves all sectors of the market including general aviation, regional airlines, commercial airlines and business aviation. We also offer a full range of support services, such as training centre management, simulator maintenance services, spare parts and inventory management, curriculum development and consulting services. We have achieved our leading position through acquisitions, joint ventures and by building 10 | CAE 2 new facilities. We currently have more than 110 FFSs installed in 24 training centres around the world. We intend to increase the number of RSEUs in our network to maintain our position and address new market opportunities. We are developing our training network to meet the long-term, steady stream of recurring training needs so we rely less on new aircraft deliveries to drive revenue. Market trends and outlook We continue to have a positive outlook for the civil market because of the following trends: Positive economic indicators Continued growth in revenue per passenger kilometre Strong aircraft orders and new platforms Growing demand for trained pilots. Positive economic indicators GDP and growth in corporate profits driving business aviation market Business aviation is experiencing a strong and growing training market because fleets are active, projections for business jet deliveries are high and new operators are entering the market. We expect the development of the very light jet (VLJ) and light jet (LJ) segments to lead to opportunities for training and other services in the future. New and emerging markets Emerging markets such as Asia-Pacific, the Indian sub-continent and the Middle East continue to experience high growth in air traffic, strong economic growth and an increasing liberalization of air policy and bilateral air agreements. We expect these markets to drive the demand for FFSs and training centres. Continued growth in revenue per passenger kilometre Steady growth in air travel We anticipate the long-term, steady growth in passenger traffic that recently recommenced and to continue for the foreseeable future. We expect this to be slightly above the average annual growth from 1995 to 2005 of 5.2% . This is barring any major developments such as excessive fuel prices, regional political instability, acts of terrorism, pandemics or other world events. Continued growth of low-cost airlines The growth of low-cost airlines continues to be a major factor driving activity in the civil aviation market, and the demand for simulation products and training services. In 2006, low-cost airlines represented more than 27% of capacity in the U.S., and more than 24% in Europe. These percentages are expected to grow as low-cost airlines expand their fleets. In the Asia-Pacific region, low-cost airlines represented just 9% of capacity in 2006, but this represents a jump of over 55% from 2005. CAE clients such as Ryanair and IndiGo are representative of low-cost carriers expanding their fleets and capacity, thus spurring increasing demand for pilot training equipment and services. Slower activity in mature markets High fuel costs and intense domestic competition are affecting the performance of many commercial airlines in mature markets such as North America. The North American market has started to show two key signs of recovery: Some legacy carriers have emerged from Chapter 11 and returned to profitability Some airlines have made initial orders to replace their fleets, and we expect this trend to continue for the next few years. Strong aircraft orders and new platforms New aircraft platforms Original equipment manufacturers are introducing new platforms, which will drive worldwide demand for simulators and training. The Boeing 787, Boeing 747-8, Airbus A350XWB, Embraer 190, Embraer Phenom 100 and 300 and the Eclipse 500 VLJs are some recent examples. New platforms will drive the demand for new kinds of simulators. One of our strategic priorities is to partner with manufacturers to strengthen relationships and position ourselves for future opportunities. Strong aircraft orders In calendar 2006, Boeing received a total of 1,044 orders for new aircraft and Airbus received 824 orders. Their strong delivery forecast and increased production of narrow body models are expected to help generate opportunities for our full portfolio of training products and services. It is important to note that deliveries of new model aircrafts are susceptible to delays of program launches, which may affect our deliveries. CAE 2| 11 Growing demand for trained pilots Worldwide demand is increasing Growth in the civil aviation market is continuing to drive the demand for pilots worldwide, which is creating a shortage of qualified pilots. The shortage is even more pronounced because of aging demographics and fewer military pilots transferring to civil airlines. Emerging markets like India and China are experiencing this even more severely because air traffic is growing more quickly there than in developed countries, and there is less infrastructure to meet the current and projected demand for pilots. This creates opportunities for pilot provisioning, our turnkey service that includes recruiting, screening, selection and training. It is also prompting us to seek out partners to develop a global pipeline for developing and supplying pilots to meet market demand. On July 19, 2006, we launched CAE Global Academy, a new training alliance designed to address the global shortage of pilots. We signed agreements with three Flight Training Organizations (FTOs) this year and added three more FTO members to the CAE Global Academy in April 2007. New pilot certification process requires simulation-based training The aviation industry is expected to adopt another certification process for training pilots in 2007. The International Civil Aviation Organization (ICAO) multi-crew pilot licence (MPL) requires more simulation-based training, which we expect to be positive for our business. MILITARY MARKET Simulation Products/Military (SP/M) Designs, manufactures and supplies advanced military training equipment for air forces, armies and navies Our SP/M segment is a world leader in the design and production of military flight simulation equipment. We develop simulation equipment and training systems for a variety of military aircraft, including fighter jets, helicopters and maritime patrol and transport aircraft. We have designed the broadest range of military helicopter simulators in the world. Our military simulators provide high-fidelity combat environments that include interactive enemy and friendly forces, as well as weapons and military sensors. We have delivered simulation products and training systems to the military forces of more than 35 countries, including all of the US services. We have also developed more training systems for the C-130 Hercules than any other company. Training & Services/Military (TS/M) Supplies turnkey training and operations solutions, support services, systems maintenance and modelling and simulation solutions Our TS/M segment provides contractor logistics support, maintenance services and simulator training at over 60 sites around the world. It also provides a variety of modelling and simulation-based services. Market trends and outlook While we expect defence budgets around the world to continue to grow modestly by 2 to 3% a year, we believe that our share of that spending will increase for the following reasons: Demand for our type of products and services is growing The nature of warfare is changing. Demand for our type of products and services is growing New aircraft platforms One of our strategic priorities is to partner with manufacturers in the military market to strengthen relationships and position ourselves for future opportunities. Original equipment manufacturers are introducing new platforms that will drive worldwide demand for simulators and training. For example, NH Industries is starting to deliver the NH90 helicopter, and EADS CASA is aggressively marketing the C-295 transport worldwide, all of which fuel the demand for new types of simulators. Trend towards outsourcing With finite defence budgets and resources, defence forces and governments continue to scrutinize expenditures to find ways to save money and allow active-duty personnel to focus on operational requirements. There has been a growing trend among defence forces to outsource a variety of training services and we expect this trend to continue. Governments are outsourcing training services because they can be delivered more quickly and more cost-effectively. For example, we won a new contract this year with the United States Marine Corps to provide engineering support services for the AV-8B and KC-130 training systems. Greater use of simulation More defence forces and governments are adopting simulation in training programs because it improves realism, significantly lowers costs, reduces operational demands on aircraft, and lowers risk compared to operating actual weapon systems platforms. Using a simulator for training also reduces actual aircraft flying hours and allows training for situations where an actual aircraft and/or its crew and passengers would be at risk. 12 | CAE 2 Extension and upgrade of existing weapon systems platforms Original equipment manufacturers are extending the life of existing weapon system platforms by introducing upgrades or adding new features, which increases the demand for upgrading simulators to meet the new standards. For example, we won a contract in fiscal 2007 to upgrade the Royal Navys EH101 Merlin Training System for their maritime patrol helicopters as part of the Merlin Capability Sustainment Programme. The nature of warfare is changing Demand for networking The nature of warfare is changing. Allies are co-operating and creating joint and coalition forces, which is driving the demand for joint and networked training and operations. For example, we received a contract this year to design and manufacture MH-60R tactical operational flight trainers for the U.S. Navy. These devices can be networked to train both flight and rear crews, and support the U.S. Navys Simulator Master Plan to allow for networked training for their range of platforms. Growing acceptance of synthetic training There is a growing trend among defence forces to use synthetic training to meet more of their training requirements. Synthetic environment software allows defence clients to plan sophisticated missions and carry out full mission rehearsals as a complement to traditional live training or mission preparation. Synthetic training offers militaries a cost-effective way to provide realistic training for a wide variety of scenarios while ensuring they maintain a high state of readiness. For example, we are currently fulfilling a contract with the United States Army to deliver a Synthetic Environment Core (SE-Core) Database Virtual Environment Development (DVED). 3.6 FOREIGN EXCHANGE We believe that disclosing the impact of foreign exchange on our results is useful supplemental information because it allows you to compare performance before the effect of foreign exchange, which can have a significant impact on our operations and financial results. We report all dollar amounts in Canadian dollars. We value assets, liabilities and transactions that are measured in foreign currencies using various exchange rates as required by GAAP. The tables below show the variations of the closing and average exchange rates for our three main operating currencies. The variation in rates lowered this years earnings from continuing operations (after tax) by approximately $2.4 million compared to fiscal 2006, and partly offset our operational improvements. We used the foreign exchange rates below to value our assets, liabilities and backlog in Canadian dollars at the end of the last two fiscal years: Increase 2006 (Decrease) U.S. dollar (US$ or USD) 1.1671 (1 %) Euro (
